EXHIBIT 10.5 Joinder Agreement for Securities Purchase Agreement The undersigned hereby agrees, effective as of the date hereof, to become a party to that certain Securities Purchase Agreement (the “Agreement”) dated as of February24, 2010, by and among SinoHub, Inc. (the “Company”) and the parties named therein, and for all purposes of the Agreement, the undersigned shall be included within the term “Investor” (as defined in the Agreement).The undersigned further confirms that the representations and warranties contained in Section 3.2 of the Agreement are true and correct as to the undersigned as of the date hereof. Date: February 26, 2010 NAME OF INVESTOR PARAGON CAPITAL LP By: /s/ Alan P. Donenfeld Name: Alan P. Donenfeld Title:General Partner Investment Amount:$ 250,000 Tax ID No.: ADDRESS FOR NOTICE c/o: Paragon Capital LP Street: 110 East 59th Street, 29th Floor City/State/Zip: New York, NY10022 Attention: Alan Donenfeld Tel: 212-593-3157 Fax: 212-202-5022 DELIVERY INSTRUCTIONS (if different from above) c/o: Street: City/State/Zip: Attention: Tel:
